                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   IN RE:                                      )
                                               )
   MARK T. HAZELTON and                        )       CHAPTER 12
   SARAH R. HAZELTON                           )
                                               )
                         Debtors               )       Case No. 19-01537 RNO
                                               )

                                                      (Indicate if applicable)
                                               ( ) MOTION TO AVOID LIENS
                                               ( X ) MOTION TO VALUE COLLATERAL
                                               ( ) ORIGINAL PLAN
                                               ( X ) AMENDED PLAN ( 4th)




                                    PLAN PROVISIONS

                          YOUR RIGHTS WILL BE AFFECTED

   If you oppose any provision of this plan you must file a timely objection. This plan
   may be confirmed and become binding on you without further notice or hearing
   unless a written objection is filed before the deadline stated on the Notice issued in
   connection with the filing of the plan.


   DISCHARGE:
   The Debtors will seek a discharge of debts pursuant to Section 1228(a).

      1.    PLAN FUNDING AND LENGTH OF PLAN

      A. Debtors shall be responsible for funding the Plan. Plan distributions will
         commence the following month after the plan is confirmed. Payments by the
         Debtors shall be $4136 monthly for 36 months. Payments will be distributed as
         allowed under Chapter 12.
      B. Given that Debtors have historically sold excess dairy animals as a revenue
         source, debtors shall be permitted to sell excess livestock to fund the plan,
         provided the debtors maintain livestock numbers at or above the number of head
         listed on Schedule A/B. Debtors agree to continue to provide year end livestock
         numbers and general accounting with USDA.




Case 4:19-bk-01537-RNO        Doc 93 Filed 10/09/20 Entered 10/09/20 10:40:03               Desc
                              Main Document    Page 1 of 7
      C. All funds paid by debtors to the trustee pre-plan confirmation shall be used for the
         express use of post-confirmation plan distributions prescribed below. Trustee is
         currently holding $11,087
      D. Debtors shall dedicate any unforeseen income to the Plan minus taxes and
         operating costs for executing the EQUIP contract and associated equipment or to
         purchase a no-till grain drill for their farming operation.


      2.    SECURED CREDITORS
           Secured Claims Paid According to Modified Terms. These amounts will be paid
           in the plan according to modified terms, and liens retained until entry of discharge
           or completion of modified terms. Any claim listed as no value will be treated as
           an unsecured claim. THE LIENS WILL BE LIMITED TO THE VALUE OF
           THE COLLATERAL ASSET IN THE PLAN OR AN ADVERSARY ACTION
           WILL BE FILED UNDER SECTION 506(a) TO DETERMINE THE EXTENT,
           VALIDITY, AND PRIORITY OF THE LIEN

     A. Northwest Bank original mortgage for and collateral of the real property with
        value of $172,688 located at 339 Seymour Hill Road, Mansfield, PA 16933, Proof
        of Claim 5-1, principal of $130,357.12 at 6.375% annual interest re-amortized over
        30 years bring a monthly principal and interest payment of $813.26. An
        amortization schedule is available upon request. In addition to the principal and
        interest, Northwest will receive $508.37 per month to cover the escrow account.
        The escrow amount may change over the lifetime of the plan and covers the taxes
        and insurance for the property. Northwest Bank will receive a combined total
        monthly payment of approximately $1,321.63 to satisfy Proof of Claim 5-1.
        Escrow changes will change this number over the Plan’s terms. Payments will
        begin with confirmation of the Plan, be made pursuant to the Plan, and continue
        after completion of Plan through the end of the 30 year term.

     B. Northwest Bank equity account, Proof of Claim 4-1, collateral of real property
        with value of $172,688 located at 339 Seymour Hill Road, Mansfield, PA 16933
        with principal of $24,861.34 at 5.50% interest compounded monthly amortized
        over 30 years bring a monthly principal and interest payment of $141.16. An
        amortization schedule is available upon request. Payments will begin with
        confirmation of the Plan, be made pursuant to the Plan, and continue after
        completion of the Plan through the end of the 30 year term.

     C. USDA Loans 4430-13 and 4420-14: $247,598.87 as of September 16, 2020 to be
        re-amortized over 15 years at 1.375% interest annually, for an approximate
        monthly payment of $1,532/month beginning the month following Plan
        confirmation. Due to the accrual of interest at the note rates from the petition date
        until Plan confirmation, FSA shall provide to the Trustee a statement of account
        showing the balance due as of the date the Plan is confirmed and the amount of the
        actual monthly payment to be paid by the Trustee for the duration of the 36 month




Case 4:19-bk-01537-RNO         Doc 93 Filed 10/09/20 Entered 10/09/20 10:40:03                Desc
                               Main Document    Page 2 of 7
        plan. After the 36 month plan, the Debtor will make monthly payments, as per the
        terms and rates set forth in this Plan, directly to FSA until the debt is paid in full.

         The Debtor shall execute such other and further loan documentation as shall be
         reasonably required by FSA which shall be consistent with the terms of this Plan.
         In addition, FSA shall have and be permitted a valid, binding, enforceable and
         perfected continuing replacement, rollover lien and security interest in all
         collateral in which it holds a security interest pursuant to its existing loan
         documents with the Debtor, and such liens shall be deemed valid and perfected to
         the extent of FSA’s pre-petition perfection as of the date of the confirmation of
         the plan by the Court, without the need for execution or filing of any further
         documents or instruments that would otherwise be required pursuant to applicable
         non-bankruptcy law.

         Further, pursuant to the terms of the security agreement, Debtor agrees to provide
         FSA any additional reasonable documentation required, and to pay the cost(s), for
         filing a UCC continuation statement and/or renewing a lien on vehicles with titles,
         should it become necessary for FSA to do so during the pendency of the Plan.
         FSA will notify the Debtor of the need of such in writing. If Debtor fails to timely
         (in FSA’s sole judgment) pay the cost(s), FSA will pay the costs and charge the
         amount to Debtor’s account, and the amount will then accrue interest at the rate
         set out in Debtor’s oldest outstanding promissory note associated with that
         security. The next Plan payment received by FSA after paying the cost(s) will be
         applied first against the cost(s) and then against the Plan payment, but such
         application will not cause the Debtor to be considered delinquent in Plan
         payments.

     D. CNH principal of $19,800 with collateral being the CNH FP 230 Forage Harvester
        and CNH 824 corn head at 4% annual interest re-amortized over a 5 year term
        bring a principal and interest payment of $364.65. CNH payments will begin with
        confirmation of the Plan, be made pursuant to the Plan, and continue after the
        completion of the Plan through the end of the 5 year term.

         *PLAN INDICATES THAT THE DEBTORS PROPOSE TO LIMIT THE
         LIEN OF THE CREDITOR IN THIS PLAN. CONFIRMATION OF THE
         PLAN SHALL CONSTITUTE A FINDING OF VALUATION PURSUANT
         TO SECTION 506(a). NO ADVERSARY COMPLAINT OR MOTION
         WILL BE FILED AND DEBTORS’ EVALUATION OF THEIR
         EQUIPMENT, INVENTORY, LIVESTOCK, AND ASSETS SET FORTH
         IN SCHEDULE A/B PROPERTY SHALL BE CONCLUSIVE. IF THE
         CREDITOR WISHES TO CONTEST THE AVOIDANCE OR LIMIT, THE
         VALUE OF THE DEBTORS’ EQUIPMENT, INVENTORY, LIVESTOCK,
         OR ASSETS, THE CREDITOR MUST FILE AN OBJECTION TO THIS
         PLAN. OTHERWISE, CONFIRMATION OF THIS PLAN WILL LIMIT
         THE LIEN AND AFFIX THE VALUE.




Case 4:19-bk-01537-RNO       Doc 93 Filed 10/09/20 Entered 10/09/20 10:40:03                      Desc
                             Main Document    Page 3 of 7
     E. Surrender of collateral: NONE
     F. Payment of claim secured by mortgage/ lien. The debtors own real property used
        as a principal residence located at 339 Seymour Hill Road, Mansfield, PA
        16933 which is subject to one or more mortgage liens. All mortgage and/ or long-
        term lien claim balances survive the plan if not paid according to the terms of this
        plan. This plan constitutes a modification of the mortgages held by Northwest and
        USDA.

      3. PRIORITY CREDITORS

      A. Counsel, The law firm of Mitchell A Sommers, Esquire, P.C., will be paid $100
         monthly as compensation for all legal fees. Attorney’s fees will not exceed
         $5000.00 unless by Court Order. Compensation shall be made in accordance with
         the Court’s order appointing counsel as of July 6, 2020.

      B. The Chapter 12 Trustee (“Trustee”) shall be compensated by commission payable
         to the Chapter 12 Trustee at 5% of all monies paid through the plan and
         distributed by the trustee in accordance with 11 USC 326 (b); in addition to the
         Trustee’s commission, 5% of the monies paid through the plan shall be allocated
         for the Trustee’s out of pocket costs and expenses, including for the Trustee’s
         attorneys’ fees. Trustee will be paid $371.72 monthly.

      C. All taxes regarding the property at 339 Seymour Hill Road, Mansfield, PA 16933
         are current. Future tax liabilities from this property are to paid by Northwest from
         escrow.

      D. Annual insurance for the property at 339 Seymour Hill Road, Mansfield, PA
         16933 is escrowed and current. Future insurance premiums will be paid by
         Northwest from escrow.

      4. UNSECURED CLAIMS

      A. Claims of Unsecured Nonpriority Creditors Specially Classified
            a. Spector Gadon & Rosen (“SGR”) with molded judgment of $68,660.35
                against Mark Hazelton only recorded in Philadelphia County Court of
                Common Pleas, is a junior lien as to the secured creditors, and will be
                paid $300 monthly in the Plan as settlement of all claims or counterclaims
                against any or all of the Debtors. SGR will be compensated entirely
                through the Plan.

      B. Claims of General Unsecured Creditors. The debtors estimate that $0 will be
         available for distribution to other unsecured creditors. The debtors calculate that
         a minimum of $0.01 must be paid to unsecured creditors in order to comply with
         the liquidation test for confirmation. The debtors propose a 100% distribution for
         unsecured creditors that make a timely filing of their claims, and whose claims are
         not subject to objection by the debtors.




Case 4:19-bk-01537-RNO       Doc 93 Filed 10/09/20 Entered 10/09/20 10:40:03               Desc
                             Main Document    Page 4 of 7
       5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       A. Seneca Resources Company, LLC (“Seneca”) Oil Mineral and Gas Lease on 54.4
          acre farm: REJECT

       B. EQIP: Re-affirmed with contingency

          As the EQIP contract will likely have a positive impact on the Debtors’ equity and
          sustainability, Debtors reaffirm the EQIP contract subject to a contingency with
          the contingency of securing funding for the Debtors’ portion of the EQIP contract
          by December 31, 2021. Debtors’ agree to either 1) request cancellation of the
          EQIP contract by January 15, 2022 should funding not be secured by December
          31, 2021, barring an amendment to the Plan approved by this court or 2) confirm
          their intent with USDA-NRCS by January 15, 2022 to reaffirm and extend the
          EQIP contract . USDA-NRCS agrees to waive all fees and/or damages associated
          with the contract cancellation should the contract be cancelled in response to a
          request received by January 15, 2022. If Debtors do not inform USDA-NRCS of
          their intentions to continue the contract or not by January 15, 2022, USDA-NRCS
          shall retain authority to terminate the contract as provided by regulation and in
          accordance with contract provisions. Should Debtors’ secure funding, work
          originally scheduled for 2019, 2020, and 2021 will be moved to completion in
          years 2022, 2023, and 2024 respectively. Debtors agree to sign an “agreement
          covering non-compliance with provisions of conservation program contract” and
          contract modification no later than January 31, 2022, which would formalize the
          revised timeline and practices to be implemented. As part of that agreement,
          USDA-NRCS would retain all applicable rights to terminate the contract for
          subsequent non-compliance as described in regulation and contract appendix.
          Debtors have already completed 2018’s scheduled EQIP portion in 2018. All
          other contents of the EQIP Contract will remain in effect. If this bankruptcy is
          dismissed prior to January 31, 2022 and/or a new agreement and contract
          modification has not been signed by Debtors, the terms of the EQIP contract shall
          be the original terms as put in place prior to the bankruptcy filing.
   .


       6. REVESTING OF PROPERTY: (CHECK ONE)
          ( X ) Property of the estate will vest in the debtors upon confirmation
          (   ) Property of the estate will vest in the debtors upon closing of the case

       7. OTHER PLAN PROVISIONS

       A. Confirmation of the plan shall impose an affirmative duty on the holders and/ or
          servicers of any claims secured by liens, mortgages and/ or deeds of trust on the
          principal residence of the debtors to do the following:




Case 4:19-bk-01537-RNO        Doc 93 Filed 10/09/20 Entered 10/09/20 10:40:03                 Desc
                              Main Document    Page 5 of 7
      (1) Apply the post-petition monthly mortgage payments made by the debtor to the
          post-petition mortgage obligations as provided for by the terms of the underlying
          mortgage note.
      (2) Notify the debtors, this Court, the Chapter 12 Trustee, and debtors’ counsel, in
          writing, of any change in the property taxes and/ or the property insurance
          premiums that would either increase or reduce the escrow portion, if any, of the
          monthly mortgage payments and the effective date of any such adjustment not
          less than 60 days in advance of such change or at such time as the change
          becomes known to the holder if the change is to be implemented in less than 60
          days.
      (3) Within 60 days after receipt of written request made by the debtors to the servicer
          or mortgage lender, with a copy served upon its counsel, the servicer or mortgage
          lender shall provide debtors and their counsel a statement detailing the following
          amounts paid by the debtors post-petition:
              a. All payments applied to the principal balance;
              b. All payments applied to interest;
              c. All payments applied to any escrow account;
              d. All payments applied to any pre-petition arrearage claim and the
                  remaining balance;
              e. All fees and charges alleged to have accrued post-petition, along with an
                  explanation thereof,
              f. A statement of any monies placed into suspense and an explanation of
                  such action.

   The statement may be in the form of a post-petition ledger prepared by the servicer or
   lender provided the documents used to prepare same are also provided. The debtors may
   (i) challenge this information by filing a motion with the Court, to be served upon the
   holder and the Trustee, (ii) propose a modified plan to provide for additional amounts
   that the debtor acknowledges or the Court determines are due, or (iii) take no action at all.
   To the extent that the amounts set forth are not determined by the Court to be invalid or
   are not paid by the debtor through a modified plan, the right of the holder to collect those
   amounts will be unaffected.

      B. Payment of the debt by the Chapter 12 trustee shall constitute timely payment.
         No late charges may be applied to any of the debts included in the within plan
         payments
      C. Upon confirmation of the plan this document shall be filed with the recorder of
         deeds of Tioga County Pennsylvania and it shall constitute a modification of the
         mortgage the debtors owe.

      8. ORDER OF DISTRIBUTION
         Payments from the Plan will be made by the trustee in the following order:
         Level 1: priority claims, pro rata
         Level 2: debtors’ attorney fees .
         Level 3: secured claims, pro rata
         Level 4: specially classified unsecured claims




Case 4:19-bk-01537-RNO         Doc 93 Filed 10/09/20 Entered 10/09/20 10:40:03                Desc
                               Main Document    Page 6 of 7
           Level 5: general unsecured claims
           Level 6: untimely filed unsecured claims which the debtor has not objected



            WHEREFORE, debtors respectfully request this 4th Amended Chapter 12 Plan
   be confirmed.



   Date:                                       Respectfully Submitted,




   /s/ Mark Hazelton__________                 s/Mitchell A. Sommers
   Debtor                                      Mitchell A. Sommers, Esquire PC 38505
                                               Attorney for Debtors
                                               115 S. State Street, Suite 201
                                               PO Box 836
                                               Brownstown, PA 17508
   /s/ Sarah Hazelton__________                (717) 733-6607
   Debtor                                      msommers@ptd.net




Case 4:19-bk-01537-RNO        Doc 93 Filed 10/09/20 Entered 10/09/20 10:40:03           Desc
                              Main Document    Page 7 of 7
